Case 3:15-md-02626-HES-JRK Document 1251 Filed 05/18/21 Page 1 of 4 PageID 54365




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION


   In Re:                                       Case No. 3:15-md-2626-HES-JRK

   DISPOSABLE CONTACT LENS                      Judge Harvey E. Schlesinger
   ANTITRUST LITIGATION                         Magistrate Judge James R. Klindt


   THIS DOCUMENT RELATES TO:

   All Class Actions


                       DEFENDANTS’ STATUS REPORT
        On March 1, 2021, the remaining parties (JJVCI, Alcon, and Class Plaintiffs)

  submitted a Joint Status Report in which they advised the Court that they were

  available for trial in February 2022. Dkt. 1245. Given the Court’s prior statements

  that a trial of longer than two weeks will be tried by another judge—and JJVCI and

  Alcon’s continuing view that trial will take more than two weeks—JJVCI and

  Alcon noted that discussions about the actual trial date should include the judge

  who will be handling the trial. Id. at 3-4.

        At the time of that submission, William Cavanaugh, lead counsel for JJVCI,

  overlooked the fact that he had an existing commitment for a case already

  scheduled for trial in New Mexico in February 2022. Mr. Cavanaugh subsequently

  recognized his oversight but believed that the New Mexico case was likely to
Case 3:15-md-02626-HES-JRK Document 1251 Filed 05/18/21 Page 2 of 4 PageID 54366




  resolve before trial, leaving February 2022 available for trial in this matter.

  However, his view on the likelihood of that occurring has diminished and he

  concluded it was appropriate to advise Class Plaintiffs and the Court.

  Accordingly, counsel for JJVCI contacted Class Plaintiffs to advise them of Mr.

  Cavanaugh’s conflict in February 2022. After consulting with Alcon’s counsel,

  Defendants advised Class Plaintiffs that they were available to try the case two

  months later, in April 2022.

        In response, Class Plaintiffs proposed that trial be set for September 2021.

  Defendants advised Class Plaintiffs that Mr. Cavanaugh has an arbitration in

  September 2021 and David Marriott, lead counsel for Alcon, had trial

  commitments in August and October 2021. Class Plaintiffs have now responded

  that Mr. Cavanaugh’s failure to advise the Court of his trial conflict in the parties’

  March submission requires the trial of this action in February 2022—even though

  no trial date has been set in this matter and no trial judge has been assigned by this

  Court.

        Counsel for JJVCI apologizes to the Court for his initial oversight. But there

  is no material difference and there will be no prejudice to the Class Plaintiffs if this

  case is tried in April 2022 versus February 2022. Moreover, until this Court



                                             2
Case 3:15-md-02626-HES-JRK Document 1251 Filed 05/18/21 Page 3 of 4 PageID 54367




  identifies a judge to handle the trial, any trial date is likely to be provisional

  anyway.

        Defendants remain fully prepared to discuss trial scheduling issues with the

  Court at a duly scheduled status conference.

        Dated this 18th day of May, 2021.

                                    Respectfully submitted,

                                     /s/ R. Troy Smith
                                    R. Troy Smith (Florida Bar No. 485519)
                                    GRAYROBINSON, P.A.
                                    50 N. Laura Street, Suite 1100
                                    Jacksonville, FL 32202-3611
                                    Phone: (904) 632-8483
                                    Fax: (904) 598-9109
                                    Email: troy.smith@gray-robinson.com

                                    William F. Cavanaugh, Jr.
                                    Jonathan H. Hatch
                                    PATTERSON BELKNAP WEBB & TYLER LLP
                                    1133 Avenue of the Americas
                                    New York, NY 10036
                                    Phone: (212) 336-2000
                                    Fax: (212) 336-2222
                                    Email: wfcavanaugh@pbwt.com
                                            jhatch@pbwt.com

                                    Counsel for Johnson & Johnson Vision Care, Inc.




                                            3
Case 3:15-md-02626-HES-JRK Document 1251 Filed 05/18/21 Page 4 of 4 PageID 54368



                           CERTIFICATE OF SERVICE
           I HEREBY CERTIFY that on May 18, 2021, I electronically filed the

  foregoing document with the Clerk of the Court using the CM/ECF system, which

  will send a notice of electronic filing to all CM/ECF participants.

                                         /s/ R. Troy Smith

  #44307893 v1




                                            4
